 


109 HR 2667 IH: To require the Secretary of Homeland Security to prepare a report on the homeland security consequences of the base closure and realignment recommendations made by the Secretary of Defense and to require the Defense Base Closure and Realignment Commission to consider the report during their review of such recommendations.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2667 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Fitzpatrick of Pennsylvania (for himself, Ms. Herseth, Mr. Simmons, and Ms. Schwartz of Pennsylvania) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require the Secretary of Homeland Security to prepare a report on the homeland security consequences of the base closure and realignment recommendations made by the Secretary of Defense and to require the Defense Base Closure and Realignment Commission to consider the report during their review of such recommendations. 
 
 
1.Consideration of homeland security consequences of base closures and realignments during Defense Base Closure and Realignment Commission review of Department of Defense base closure and realignment recommendations 
(a)Report on homeland security consequencesThe Secretary of Homeland Security shall submit to Congress a report describing the likely consequences and implications on homeland security of the closure or realignment of each military installation included on the list of military installations recommended for closure or realignment that the Secretary of Defense submitted to Congress on May 13, 2005, pursuant to section 2914 of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note).  
(b)Use of reportWhen the Defense Base Closure and Realignment Commission conducts its review and analysis of the list of military installations recommended for closure or realignment by the Secretary of Defense, the Commission shall consider the report submitted by the Secretary of Homeland Security under subsection (a). 
(c)Retroactive applicationIf the Defense Base Closure and Realignment Commission has completed its review and analysis of the Secretary’s list of closure and realignment recommendations before the date of the enactment of this Act, all other actions carried out under subsections (d) and (e) of section 2914 of the Defense Base Closure and Realignment Act of 1990 by the Commission or the President before the date of the enactment of this Act shall have no further force and effect. In order to provide sufficient time for the Commission to review the report submitted by the Secretary of Homeland Security under subsection (a), each date specified in subsections (d) and (e) of section 2914 of the Defense Base Closure and Realignment Act of 1990 shall be deemed to refer to a date that is one year after the specified date. 
 
